¶48
Chambers, J.
(concurring in result) — I concur with my learned colleague, Justice J.M. Johnson, that the Court of Appeals decision below should be affirmed. I agree, perhaps for different reasons, with the trial court that the city of Bainbridge Island overstepped its constitutional limits by passing rolling building development moratoria year after year.
¶49 Although in desperate need of streamlining, land use law balances the tension between the need for intelligent planning to achieve efficient and responsible use of our resources on the one hand, and the right of property owners to use and enjoy their own property on the other hand. Done right, master plans can serve both needs. Master plans guide growth and ensure that communities will have reasonable notice of how that growth will proceed and how it will be accommodated. If municipalities are allowed to stretch out the process of developing and revising their master plans for years and years without meaningful progress while imposing a rolling moratorium preventing *703the acceptance, administration, and enforcement of building permits under the Shoreline Management Act of 1971 (SMA), chapter 90.58 RCW, planning critical to people, the community, and the State will be frustrated.
¶50 I write separately in part to state in unequivocal terms my view that the city of Bainbridge Island’s year after year renewal of a shoreline building permit moratorium was an act of a stagnant municipal government. Those who govern fail the public’s trust when they are unwilling, unable, or simply neglect to roll up their sleeves, gather the information necessary, and make the tough decisions they are elected to make. Passing annual, rolling moratoria reflects a disregard for those within its geographical limits who wish to fully enjoy the use and benefits of the property they own and the need of individuals to engage in their own critical planning. People who have property within the city’s boundaries, perhaps their largest asset in the world, are impacted by a moratorium in their ability to use, improve, or transfer property and their ability to plan for personal, family, and business purposes. In my view, the city’s failure to meaningfully govern while depriving people of the ability to use or plan for the use of their property was unreasonable and exceeded any constitutional authority it may have had.
¶51 That said, I largely agree with Justice Fairhurst’s analysis of the law applicable to this case. But I respectfully disagree with her that this rolling moratorium enacted by the city was a reasonable use of the city’s power. While I disagree with the lead opinion’s conclusion that the city lacks authority to impose any shoreline moratoria, I do agree that this moratorium exceeded its lawful power. A reasonable moratorium may be a valid exercise of a municipality’s power as such an exercise of power may give the city time to create a comprehensive plan. See generally Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 535 U.S. 302, 122 S. Ct. 1465, 152 L. Ed. 2d 517 (2002) (rejecting claims that a 32-month moratorium was a takings); Collura v. Town of Arlington, 367 Mass. 881, 886, 329 *704N.E.2d 733 (1975) (collecting cases); see also Matson v. Clark County Bd. of Comm’rs, 79 Wn. App. 641, 644-45, 904 P.2d 317 (1995) (citing Richard L. Settle, Washington Land Use and Environmental Law and Practice § 2.13, at 72 (1983)). But a reasonable moratorium must be in place no longer than necessary to accomplish the necessary planning by a body exercising diligence to accomplish that planning. Then, the moratorium must be removed.
¶52 While no positive grant of authority exists under the SMA to impose a moratorium, such an explicit grant is not required in the face of Washington Constitution article XI, section ll’s broad delegation of police power to the local governments. Cf. Weden v. San Juan County, 135 Wn.2d 678, 690-92, 958 P.2d 273 (1998). Further, the power is clearly implied by the procedural fetters the legislature has placed upon it. RCW 36.70A.390. But like any power, it is not substantially limitless. It must be used in a reasonable manner by a diligent governing body.
153 I also respectfully disagree with the lead opinion’s conclusion that article XVII of our constitution restricts a municipality’s power to regulate the shorelines and tidelands. The power to regulate does not ride like a parasite on the State’s title to some of the lands in the state. Cf. lead opinion at 694-95. Instead, the State’s power to regulate shore lands comes from the people’s sovereign power to regulate land use to serve the health, safety, and welfare of the citizenry. See Buechel v. Dep’t of Ecology, 125 Wn.2d 196, 203, 884 P.2d 910 (1994) (“The [legislative policy behind the SMA] contemplates protecting against adverse effects to the public health, the land and its vegetation and wildlife, and the waters of the state and their aquatic life, while protecting generally the public right of navigation and corollary rights incidental thereto.”). Further, this is a power the State has chosen to share with its municipalities. RCW 90.58.050 (“This chapter establishes a cooperative program of shoreline management between local government and the state.” (emphasis added)); see also RCW 90.58.140(3) (“The local government shall establish a pro*705gram . . . for the administration and enforcement of the permit system provided in this section.”).
f 54 This sharing of police power with municipalities is a foundational principle of our State. See Hugh D. Spitzer, Municipal Police Power in Washington State, 75 Wash. L. Rev. 495, 497-98 (2000). It is embodied in article XI, section 11 and appears in everything from criminal prosecutions to health and safety regulations. More specifically, the State has chosen to share its power to regulate with its municipalities through the mandates and guidelines of the SMA. I agree with Justice Fairhurst that analysis under the local police power provision is proper to resolve this case. Cf. dissent at 706-07. Thus, our analysis should not begin with article XVII, but rather with article XI, section 11 and the SMA.6
¶55 Our law provides a sensible framework to determine whether a municipality has stepped outside of the bounds of its authority. Article XI, section 11 reads: ‘Any county, city, town or township may make and enforce within its limits all such local police, sanitary and other regulations as are not in conflict with general laws.” This court, for nearly a century, has maintained a three part analysis to test compliance under article XI, section 11. A municipality’s use of the police power will be upheld if (1) the matter is local and the use (2) is not in conflict with the general laws and (3) is reasonable. Weden, 135 Wn.2d at 692; see also Hass v. City of Kirkland, 78 Wn.2d 929, 932, 481 P.2d 9 (1971) (“ ‘[Article XI, section 11] is a direct delegation of the police power as ample within its limits as that possessed by the *706legislature itself. It requires no legislative sanction for its exercise so long as the subject-matter is local, and the regulation reasonable and consistent with the general laws.’ ” (quoting Detamore v. Hindley, 83 Wash. 322, 326, 145 P. 462 (1915))). This moratorium was a local matter, so the matter turns on the last two prongs of the Weden test.
¶56 Municipalities possess independent authority to regulate shorelines so long as the regulation does not conflict with the SMA. I agree with Justice Fairhurst that municipalities can place moratoria on shoreline substantial development permits without conflict with the SMA. See dissent at 708-09. The lead opinion contends also that the SMA precludes local implementation of shoreline permit moratoria. Lead opinion at 697. I respectfully disagree. In fact, the SMA “imposes minimum standards which local government[s] ... may exceed as they see fit.” Settle, supra, § 4.16(a) at 160 (emphasis added).
157 In conclusion, in my view, it is arrogant, high handed, and beyond the pale of any constitutional authority for a stagnant government to deny its citizens the enjoyment of their land by refusing to accept building permits year after year based on a “rolling” moratorium. Excessive rolling moratoria frustrate the efficient regulation of land and violate individual rights. Because I find the city’s use of its police power unreasonable, I would affirm the Court of Appeals. Because the landowners are the prevailing party challenging a land use decision, I agree with the lead opinion that they are entitled to fees and costs under RCW 4.84.370(1).

 The lead opinion would grant the homeowners’ motion to strike any extended arguments not made on this issue beyond those made in the lower courts. I would not. Custom aside, this court can review all arguments necessary to serve the ends of justice. Tuerk v. Dep’t of Licensing, 123 Wn.2d 120, 124, 864 P.2d 1382 (1994).
Further, the issue has been sufficiently raised in my opinion. Judge Costello held that state law preempted the moratorium as an exercise of the police power. Biggers v. City of Bainbridge Island, No. 01-2-03282-0, Mem. Decision at 7 (Kitsap County Super. Ct., Wash. June 16, 2003). That ruling was challenged in Bainbridge Island’s brief to the Court of Appeals. City of Bainbridge Island’s Opening Br. at 37-45. In its brief, the city framed the issue and provided the relevant legal test to evaluate the issue. Id. at 37-38. The Court of Appeals did not consider this issue, but that does not preclude us from considering it in full.